DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7, the
prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially
wherein the first and second windings are arranged to compensate for a difference in length between the first winding and the second winding for portions of the first and second windings wound adjacent
to each other in combination with other limitations recited in the claimed invention.
	Regarding claims 8-11, the prior art of record fails to teach either alone or in combination all of the limitations of claim 8, especially wherein the first and second windings are arranged to compensate for a difference in length between the first winding and the second winding for portions of the first and second windings wound adjacent to each other in combination with other limitations recited in the claimed invention.
	Regarding claims 13-20, the prior art of record fails to teach either alone or in combination all of
the limitations of claim 13, especially wherein a capacitor located within the center section of the
winding and a capacitor insulator located adjacent to the capacitor on a side of the capacitor facing the
horizontal shield, wherein the capacitor insulator comprises a material that electrically insulates the
capacitor from one or more of the ferrite structure and the horizontal shield, wherein the capacitor
insulator transmits heat from the capacitor to one or more of the horizontal shield and the ferrite
structure in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MW
04/04/2021
						/JARED FUREMAN/                                                                                       Supervisory Patent Examiner, Art Unit 2836